Citation Nr: 1426664	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral athletes foot (tinea pedis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an May 2010 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  


FINDINGS OF FACTS

1.  The Veteran had athletes foot prior to entrance onto active service which was noted on a medical examination report at the time of entrance into active service. 

2.  There was no permanent increase in disability of the Veteran's preexisting athlete's foot during active service.


CONCLUSION OF LAW

The criteria for service connection or service aggravation of athlete's foot (tinea pedis) have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013). 




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, notice was provided to the Veteran in August 2009, prior to the adjudication of his claim in May 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's available service treatment records, service personnel records and private treatment records identified with the claims file.  

The Board finds that the Veteran's service treatment records that the VA has satisfied its obligation under 3.159 in attempting to obtain the Veteran's medical records from Fort McClellan.  The Veteran first stated that he received treatment at the base in February 1966 the VA responded, as documented in a December 2010 memorandum, by contacting the National Personnel Records Center (NPRC) through a Personnel Information Exchange System (PIES) request for active duty inpatient records from tinea pedis from February 1, 1966 to February 28, 1966.  The VA received a negative response in November 26, 2010.  VA later interpreted a note from the VA examiner in a March 2010 examination as a statement that the Veteran was treated in February 1965 for athletes feet in Fort McClellan. Following this observation, the VA followed the same procedure outlined above, and again, received a negative result.  The Board notes in the Veteran's representative November 2011 argument states that the Veteran clearly was treated at Fort McClellan in 1967 and the previous dates were mistakes due to the Veteran's recollection.  The Board does not find a basis for this contention.  The Veteran's personnel records are unambiguous to what year the Veteran was at Fort McClellan in February as it is recorded in the Veteran's personnel file under the heading "Military Education" that the Veteran was at "NCO Academy Ft. McClellan Ala" in the corresponding column the date is "2Feb66."  Moreover, insofar as the Veteran contends that the records at Fort McClellan substantiate his claim of permanent aggravation, the Board notes in the Veteran's "Report of Medical History" the examining physician records "Tinea pedis past" and the corresponding "Report of Medical Examination" does not report list any foot problems. 

In March 2010, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether the Veteran's current tinea pedis was aggravated beyond the natural progression by active service.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's tinea pedis.  The examiner provided a sufficiently detailed description of this disability, and the examiner provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Contentions

The Veteran's representative concedes that the Veteran's tinea pedis was noted on entrance to service but argues that the Veteran's is entitled to the presumption of soundness because he was qualified and accepted for enlistment.  

The Board notes that there is no law or regulation which supports this proposition.  Instead, the United States Court of Appeals for Veteran's Claims held in Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) that the presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Furthermore in VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  Thus, the ultimate enlistment of the Veteran as qualified has no bearing on the attachment of the presumption of soundness.

The representative contends that assuming that the Veteran's had active tinea pedis at enlistment would be mere speculation, and thus, there is no clear and unmistakable evidence that the claimed injury or disease preexisted service. 

The Board notes the provisions the representative refers to apply to another situation situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  See Wagner v. Principi, 370 F.3d 1089, 1096 ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation."  (Emphasis added).  When the presumption of soundness applies, however, the burden remains on the Secretary to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) (distinguishing when the aggravation prong of the presumption of soundness in 38 U.S.C.A. § 1111 and service-connected aggravation § 1153)  Therefore, since the Board has determined that the Veteran's tinea pedis was noted upon entry in service the Veteran's claim is one for service-connected aggravation, and the veteran has the burden to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).

The representative contends that if the Board accepts that the Veteran's tinea pedis did pre-existed service that there is no clear and unmistakable evidence establishing the condition was not aggravated by service.  

The Board concedes that the Veteran's disability flared-up in service.  However, as stated in more detail below, all the evidence of record establishes that the Veteran's disability did not undergo a permanent increase in severity.  See 38 C.F.R. § 3.306 (2013).  The Veteran's representative confuses this case as one of presumption of soundness under 38 U.S.C.A. § 1111 when in fact because the Veteran's disability was noted on service it falls under the auspices of 38 U.S.C.A. § 1153.  As explained in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation." See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  The Veteran reported to the VA examiner that he had a "significant flare [up] of athlete's foot during service with continued problems since."  The Board finds that the Veteran has not shown aggravation.  By his own admission he discusses a "flare" not a permanent aggravation of the disease.  Thus, the Board finds that the Veteran has not met his burden of showing worsening beyond the normal course of his pre-existing tinea pedis in service.  To the extent that the Veteran reports that he has had a continued problem since the in-service "flare" he is unable to produce any evidence which supports his position.  While the Board is aware that the Veteran has stated on several occasion that that he has had symptoms of tinea pedis since service.  This is contradicted by the Veteran's private medical records wherein the Veteran's private medical examiner is first becomes aware of the Veteran's tinea pedis in November 2010.  Under the heading "Chief Complaint" the private examiner writes "athletes foot; worse the last couple of months."

The Board notes that while the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for at least 41 years after service.  This long period without problems weighs against the claim.  The Board notes that the Veteran in a June 2009 private examiner treatment note addresses a skin rash on the Veteran's face but is conspicuously absent of any remarks of the Veteran's feet.  The same clinic examined the Veteran's foot in February 2006 and makes no notation of any tinea pedis or skin rash.  The same months he complained of dropping a transmission on his right foot.  

The representative also contends that the Veteran was hospitalized for tinea pedis for approximately three weeks while stationed at Fort McClennan and has had continuous and increasing problems with his feet since that time, and the lack of continuity of treatment cannot be automatically assumed to exist if it is the result of a financial inability to pay for such care.


Merits

The Board finds that the Veteran's tinea pedis was noted on entry to service, and thus, the presumption of soundness does not apply.  In the Veteran's July 1975 "Report of Medical History," the physician made a note of "athlete's foot."  The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board recognizes VA has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases, like this one, in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).  

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As the Veteran' tinea pedis was noted on entrance to active service, the presumption of soundness does not apply.  Therefore, the issue before the Board is whether there was an increase in disability during such service; if so, the pre-existing disability will be considered to have been aggravated by military unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

As noted above, the Veteran was afforded a VA examination in March 2010 to determine whether his preexisting tinea pedis was aggravated by his military service.  The examiner reviewed the entire claims file, including the service treatment records and concluded that the Veteran's "bilateral athletes foot was not caused by the result of activity during military service and is less likely than not permanently aggravated by activity during military service."  The VA examiner records the Veteran contentions that he had "significant flare [ups] of athlete's foot during military service with continued problem since then."  However, the examiner points out that that the Veteran "has had no care for his athlete's foot."  Therefore, the examiner concludes that there is "no evidence that the Veteran's athlete's foot has been aggravated beyond normal progression."  

The Veteran later sent in private treatment records which support the absence of in-service aggravation.  These records indicate that the Veteran in November 2010 saw his private physician for athletes foot which was getting "worse in the last couple months" and how the Veteran "relates this to his military service where he has actually hospitalized for what sounds like a foot infection back in 1965"  The private treatment further records"

First, he has had a rash onto his feet, both between his toes and around his foot with some cracking and burning and irritation. He has tried some over-the-counter medication, but without a whole lot of benefit.  He acknowledges that at work he has to do a lot of washing down of thing sand his feet are almost chronically in water and soaps and we discussed the idea of changing over to some waterproof shoes and changing his socks frequently to try and reduce his problems. 

The Board finds that the both the private treatment records and the VA examiner indicate the Veteran's tinea pedis was not aggravated by his service.  The VA examiner points out that there is no evidence of treatment following service for the basis of finding no aggravation of his pre-existing disability.  This premise is further supported by the Veteran's "Report of Medical History" wherein the examining physician records "Tinea pedis past" and the corresponding "Report of Medical Examination" does not report list any foot problems.  The private medical records also implies that the Veteran's current athletes foot is related to his "his feet [...] almost chronically in water and soaps," and the private examiner observation after the Veteran's recounting of his symptoms in service that the Veteran was "hospitalized for what sounds like a foot infection back in 1965."  

For the reasons explained above, the Board finds that the Veteran had a tinea pedis disability prior to his entry into service, and that, based on all of the evidence, that while there was a flare-ups of the tinea pedis there was no increase in the underlying severity of the preexisting tinea pedis during or due to his military service.  As such, the presumption of aggravation is not applicable.  The preponderance of the evidence is against a finding that the Veteran's tinea pedis was aggravated during service.  Accordingly, the Board finds that the claim of entitlement to service connection for tinea pedis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral athlete's foot (tinea pedis) is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


